DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of all of the patent applications should be updated (including application number, filing date and patent number (if any)).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al .
             Regarding claim 1, Booth et al (see the entire document, in particular, paragraphs [0046], [0057], [0084], [0092], [0104], [0106] and [0118]; Figure 1) teaches a process of making bulked continuous carpet filament (see paragraphs [0057] and [0084] of Booth et al), including the steps of (B) providing a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al); (C) passing a plurality of flakes of recycled PET through the PET crystallizer (see paragraphs [0057], [0092], [0104] and [0118] of Booth et al); (D) at least partially melting the plurality of flakes into a polymer melt (see paragraph [0106] of Booth et al); (G) passing the polymer melt through an extruder (see paragraphs [0057] and [0084] of Booth et al); and (H) after passing the polymer melt through the extruder, forming the polymer melt into bulked continuous carpet filament (see paragraphs [0057] an d[0084] of Booth et al). Booth et al does not explicitly teach the steps of (A) washing a plurality of flakes of recycled PET, (E) providing a multi-rotating screw extruder (MRS) having an MRS section, and a vacuum pump in communication with the MRS section, and (F) using the vacuum pump to reduce a pressure within the MRS section. Ichikawa et al (see the entire document, in particular, paragraphs [0004], [0017], [0018] and [0046]) teaches a process of recycling PET material (see paragraph [0004] of Ichikawa et al), including the step of washing a plurality of flakes of recycled PET (see paragraph [0046] of Ichikawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wash a plurality of flakes of recycled PET in the process of Booth et al in view of Ichikawa et al in order to improve the productivity of manufactured products from PET material (see paragraphs [0017] and [0018] of Ichikawa et al). Gneuss et al (see the entire 
             Regarding claims 2 and 4, see paragraph [0118] of Booth et al.
Claims 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1, 2 and 4 above, and further in view of Suzuoka et al (U.S. Patent 4,370,302 A).
             Regarding claim 3, Booth et al (in combination with Ichikawa et al and Gneuss et al) teaches one or more heating elements in the PET crystallizer (see paragraph [0118] of Booth et al), but does not explicitly teach (1) the step of maintaining a temperature within the PET crystallizer of between about 140°C and about 230°C. Suzuoka et al (see the entire document, in particular, col. 1, line 65 to col. 2, line 3; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; 
             Regarding claims 5-8, see paragraph [0118] of Booth et al]; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1 of Suzuoka et al.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1), Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Suzuoka et al (U.S. Patent 4,370,302 A) as applied to claims 1-8 above, and further in view of Kitagawa et al (JP 63-191823 A).
             Regarding claim 9, Booth et al (in combination with Ichikawa et al, Gneuss et al and Suzuoka et al) teaches a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al; col. 3, lines 8-31 and col. 4, line 64 to col. 5, line 9 of Suzuoka et al), but does not explicitly teach (1) that the PET crystallizer is configured to at least partially dry a surface of the plurality of flakes of recycled PET. Kitagawa et al (see the entire document, in particular, the English-language abstract) teaches a crystallizer, wherein the crystallizer is configured to at least partially dry a surface of a plurality of PET chips (or flakes) (see the abstract of Kitagawa et al), and it would 
             Regarding claim 10, see the abstract of Kitagawa et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1, 2 and 4 above, and further in view of Pipper et al (U.S. Patent 4,578,455 A).
             Regarding claim 11, Booth et al (in combination with Ichikawa et al and Gneuss et al) teaches configuring and using a vacuum pump to maintain pressure in an MRS section (see paragraph [0018] and Figure 1 of Gneuss et al), but does not explicitly teach (1) a pressure of below 25 mbar. Pipper et al (see the entire document, in particular, col. 1, lines 37-41; col. 2, lines 21-22; col. 3, lines 1-2 and 65-68) teaches a process of removing volatile constituents from a polymer melt (see col. 1, lines 37-41 and col. 2, lines 21-22 of Pipper et al), including a pressure of below 25 mbar (see col. 3, lines 1-2 of Pipper et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure of below 25 mbar in the process of  Booth et al (in combination with Ichikawa et al and Gneuss et al) in view of Pipper et al in order to remove volatile constituents from a polymer melt (see col. 1, lines 37-41 of Pipper et al).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Pipper et al (U.S. Patent 4,578,455 A).
             Regarding claim 12, Booth et al (see the entire document, in particular, paragraphs [0046], [0057], [0084], [0092], [0104], [0106] and [0118]; Figure 1) teaches a process of making bulked continuous carpet filament (see paragraphs [0057] and [0084] of Booth et al), including the steps of (A) providing a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al); (B) passing a plurality of flakes of recycled PET through the PET crystallizer (see paragraphs [0104] and [0118] of Booth et al); (C) after passing the plurality of flakes through the PET crystallizer, at least partially melting the plurality of flakes of recycled PET into a polymer melt (see paragraph [0106] of Booth et al); (D) providing an extruder (see paragraphs [0057] and [0084] of Booth et al); (E) after at least partially melting the plurality of flakes of recycled PET into the polymer melt, passing the polymer melt through an interior of a chamber of the extruder (see paragraphs [0057] and [0084] of Booth et al); and (J) forming polymer from a single polymer stream into bulked continuous carpet filament (see paragraphs [0057] and [0084]; Figure 1 of Booth et al). Booth et al does not explicitly teach the steps of (F) increasing a surface area of the polymer melt exposed to the interior of the chamber utilizing at least eight streams of the polymer melt, (G) reducing a pressure within the chamber to reach a chamber pressure of below about 25 mbar, (H) exposing the at least eight streams of the polymer melt to the chamber pressure of below about 25 mbar while the at least eight streams of the polymer melt are in the chamber, and (I) after exposing the at least eight streams of the polymer melt to the chamber pressure of below about 25 mbar, recombining the at least eight .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Pipper et al (U.S. Patent 4,578,455 A) as applied to claim 12 above, and further in view of Suzuoka et al (U.S. Patent 4,578,455 A).
             Regarding claim 13, Booth et al (in combination with Gneuss et al and Pipper et al) teaches a PET crystallizer including one or more heating elements and one or more blowers (see paragraph [0118] of Booth et al), but does not explicitly teach (1) a stirring apparatus. Suzuoka et al (see the entire document, in particular, col. 1, line 65 to col. 2, line 3; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1) teaches a process of crystallizing PET material (see col. 4 line 64 to col. 5, line 9 of Suzuoka et al), including a stirring apparatus (see col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1 of Suzuoka et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a stirring apparatus in the process of Booth et al (in combination with Gneuss et al and Pipper et al) in view of Suzuoka et al in order to ensure adequate mixing of the PET chips in the PET crystallizer (see col. 3, lines 8-31 and col. 4, line 64 to col. 5, line 9 of Suzuoka et al).
             Regarding claim 14, see col. 5, lines 1-9 of Suzuoka et al.
             Regarding claim 15, see paragraph [0118] of Booth et al col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1 of Suzuoka et al.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1), Pipper et al (U.S. Patent 4,578,455 A) and Suzuoka et al (U.S. Patent 4,370,302 A) as applied to claims 12-15 above, and further in view of Kitagawa et al (JP 63-191823 A).
             Regarding claim 16, Booth et al (in combination with Gneuss et al, Pipper et al and Suzuoka et al) teaches a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al; col. 3, lines 8-31 and col. 4, line 64 to col. 5, line 9 of Suzuoka et al), but does not explicitly teach (1) that the PET crystallizer is configured to at least partially dry a surface of the plurality of flakes of recycled PET. Kitagawa et al (see the entire document, in particular, the English-language abstract) teaches a crystallizer, wherein the crystallizer is configured to at least partially dry a surface of a plurality of PET chips (or flakes) (see the abstract of Kitagawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a PET crystallizer to at least partially dry a surface of a plurality of flakes of recycled PET in the process of Booth et al (in combination Gneuss et al, Pipper et al  and Suzuoka et al) in view of Kitagawa et al in order to remove moisture and provide for high-quality PET chips.
             Regarding claim 17, see the abstract of Kitagawa et al.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Pipper et al (U.S. Patent 4,578,455 A) as applied to claim 12 above, and further in view of Pikus (U.S. Patent 5,497,562 A).
Regarding claim 18, Booth et al (in combination with Gneuss et al and Pipper et al) teaches a PET crystallizer including one or more heating elements (see paragraph [0118] of Booth et al), but does not explicitly teach (1) a PET crystallizer including an infrared heating element. Pikus (see the entire document, in particular, col. 1, lines 34-43 and 47-57) teaches a process of crystallizing PET (see col. 1, lines 47-51 of Pikus), including a PET crystallizer having an infrared heating element (see col. 1, lines 51-53 of Pikus), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared heating element in a PET crystallizer in the process of  Booth et al (in combination with Gneuss et al and Pipper et al) in view of Pikus in order to control the degree of heating to ensure that the PET chips are crystallized without melting (see col. 1, lines 53-57 of Pikus).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Suzuoka et al (U.S. Patent 4,370,302 A) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 19, Booth et al (see the entire document, in particular, paragraphs [0046], [0057], [0084], [0092], [0104], [0106] and [0118]; Figure 1) teaches a process of making bulked continuous carpet filament (see paragraphs [0057] and [0084] of Booth et al), including the steps of (A) providing a plurality of flakes of recycled polymer (see paragraph [0057] of Booth et al); (B) providing a crystallizer (see paragraph [0092] and Figure 1 of Booth et al), including (B)(1) one or more heating elements configured to raise a temperature within the crystallizer (see paragraph [0118] of Booth et al); (B)(2) one or more blowers configured to blow air that has been at least partially heated by the one or more heating elements over th plurality of flakes of recycled polymer as the plurality of flakes pass through the crystallizer (see .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Suzuoka et al (U.S. Patent 4,370,302 A) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claim 19 above, and further in view of Kitagawa et al (JP 63-191823 A).
             Regarding claim 20, Booth et al (in combination with Suzuoka et al and Gneuss et al) teaches a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al; col. 3, lines 8-31 and col. 4, line 64 to col. 5, line 9 of Suzuoka et al), but does not explicitly teach (1) that the PET crystallizer is configured to at least partially dry a surface of the plurality of flakes of recycled PET. Kitagawa et al (see the entire document, in particular, the English-language abstract) teaches a crystallizer, wherein the crystallizer is configured to at least partially dry a surface of a plurality of PET chips (or flakes) (see the abstract of Kitagawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a PET crystallizer to at least partially dry a surface of a plurality of flakes of recycled PET in the process of Booth et al (in combination with Suzuoka et al and  Gneuss et al) in view of Kitagawa et al in order to remove moisture and provide for high-quality PET chips.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,239,247 B2 in view of Ichikawa et al (U.S. Patent Application publication 2007/0200269 A1). Claims 1-7 of U.S. Patent 10,239,247 B2 recite a process of making bulked continuous carpet filament as claimed, except for the step of washing a plurality of plurality of flakes of recycled PET, which is taught by Ichikawa et al (see paragraph [0046] of Ichikawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wash a plurality of flakes of recycled PET in the process of claims 1-7 of U.S. Patent 10,239,247 B2 in view of Ichikawa et al in order to improve the productivity of manufacturing products from PET material (see paragraphs [0017] and [0018] of Ichikawa et al).
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 17 and 18 of U.S. Patent No. 9,630,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of below 12 mbar in claims 3, 4, 17 and 18 of U.S. Patent 9,630,353 B2 meets the claimed limitation of below 25 mbar.
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of 8-12 mbar in claims 1-20 of U.S> Patent 10,695,953 B2 meets the claimed limitation of below 25 mbar.
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-7 of U.S. Patent No. 10,239,247 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of a vacuum pump) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of copending Application No. 16/866,708 in view of Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1). Claims 9-17 of copending Application No. 16/866,708 recite a process of making bulked continuous carpet filament as claimed, except for the limitation of a vacuum pump, which is taught by Gneuss et al (see paragraph [0018] of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuum pump in the process of claims 9-17 of copending Application No. 16/866,708 in view of Gneuss et al in order to expose a large surface area of a polymer melt to vacuum to allow for degassing to a desired extent (see paragraph [0003] of Gneuss et al). 
This is a provisional nonstatutory double patenting rejection.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/866,708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because an expanded surface area extruder meets the limitation of a multi-rotating screw (MRS) extruder.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 9,630,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding from claim 9 of U.S. Patent 9,630,354 B2) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,647,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because reducing pressure to below about 25 mbar meets the limitation of reducing pressure.
Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742